Opinion issued November 1, 2012




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00394-CR
                            ———————————
                      VINCENT L. ROBINSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1326606


                          MEMORANDUM OPINION

      Appellant, Vincent L. Robinson, pleaded guilty to the felony offense of

delivery of a controlled substance.1 The trial court found appellant guilty, and, in


1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.114(a),(c) (West 2010).
accordance with the terms of appellant’s plea agreement with the State, sentenced

appellant to confinement for three years. Appellant has filed a pro se notice of

appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).




                                          2
      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.


Do not publish. TEX. R. APP. P. 47.2(b).




                                           3